Title: Abigail Adams to William Cranch, 20 July 1797
From: Adams, Abigail
To: Cranch, William


        
          my dear sir
          Philadelphia July 20 1797
        
        I received your Letter of July 12. I am inclined to think your last determination will prove a judicious one. I most sincerely hope it will.
        The President expects to leave this city next week. we shall go Northward for a Month or two. I could have wisht that my Health would have permitted me, to have visited the new city at this season; but the Heat is so great that I dare not make the attempt. I should feel but one anxiety at a removal from this place to Washington, viz that it would place me so much further from Home, but as it respects the independance and happiness of the Country, a Removal from this sink of corruption & depravity would be a very happy and fortunate circumstance. I speak of the city only. I suppose Congress will have Birds of prey, enough where ever they go, but as Porcupine observes “Poor Pensilva[nia] keeps no Gallows.” it has become the common receptical of the abandoned and most Profligate of other Nations. many of these persons possessing some

talants, and every disposition for Mischief, are employd by the discontented, and treacherous Americans to abuse and vilify that Government whose blessings they daily Enjoy—
        If you come to Philadelphia in my absence, it is my, & your uncles desire that you would come to t[his?] House, which you will find cooler, and more comfortable than a[ny] Lodgings you can procure; you will find mr Brisler & Family here who have directions to offer you every accommodation [. . . .] stay, and you will give us real pain if you do not freely comply with our request; I should have had an additional pleasure, if you had come before we left here. in mr Brislers hands will be left the sum mentiond to you that you may not meet with the dissapointment which I fear you will, if you depend upon a Broken Read.
        I heard from your Mother a day or two since. she was well tho anxious for her Children. alass who of us are without our anxieties?
        I thank you for the care and accuracy with which you gave to the publick, what had before been very badly publishd.
        My kind regards attend on mrs Cranch & your two little Boys. be assured I am my Dear sir / Your truly affectionate / Aunt
        
          A Adams
        
      